Citation Nr: 0507599	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-17 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to nonservice-connected pension benefits while 
incarcerated for parole violations.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel 

INTRODUCTION

The veteran had active service from October 1974 to February 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  

A hearing was held at the RO in December 2004 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  This type 
of hearing is often called a travel Board hearing.  A 
transcript of the proceeding is of record.  At the hearing 
the veteran made reference to the propriety of past VARO 
attempts to recoup an overpayment.  This claim has not been 
adjudicated by the RO, however, much less denied and timely 
appealed to the Board, so referral to the RO for initial 
development and consideration is required since the Board 
does not currently have jurisdiction over this additional 
issue.  See 38 C.F.R. § 20.200 (2004).


FINDINGS OF FACT

1.  A December 1996 RO rating decision granted service 
connection for pseudofolliculitis barbae and assigned a 
noncompensable (i.e., 0 percent) rating for it - 
retroactively effective from May 23, 1996.  The RO also 
granted nonservice-connected pension benefits - effective 
May 1996 as well.

2.  The veteran was incarcerated in August 1997 after 
conviction of a felony.  

3.  The veteran was released on parole but subsequently 
reincarcerated in late May 1998 for violation of parole.  




CONCLUSION OF LAW

Payment of nonservice-connected pension benefits is not 
warranted during periods of incarceration for parole 
violations.  38 U.S.C.A. § 1505 (West 2002); 
38 C.F.R. § 3.666 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

In this particular case, there is virtually no dispute about 
the facts.  During the December 2004 travel Board hearing, 
the veteran's representative conceded that the dispositive 
issue in this case is the interpretation of the governing 
regulation, 38 C.F.R. § 3.666 (2004).  And in cases, as here, 
where the law - and not the evidence, is dispositive of the 
claim, the VCAA is inapplicable.  See, e.g., 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

This notwithstanding, during the hearing the contents of the 
statement of the case (SOC) concerning the VCAA regulations 
were brought to the veteran's attention, and he and his 
representative acknowledged there was no additional evidence 
to be obtained.  See pages 12 and 13 of the hearing 
transcript.  

Although there is mention in the record that the veteran has 
been receiving disability benefits from the Social Security 
Administration (SSA), the specific matter before the Board at 
this time does not involve a medical question requiring the 
records of this agency to be obtained.  They do not have a 
bearing on the disposition of this appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).


Laws and Regulations

There are two statutes governing termination or reduction of 
VA benefits due to incarceration.  The statute governing 
entitlement to VA pension benefits in such situations is 
38 U.S.C. § 1505 (West 2002), and the enabling regulation is 
38 C.F.R. § 3.666 (2004).  The statute governing entitlement 
to VA disability compensation in such situations, including 
compensation under 38 U.S.C.A. § 1151 as well as a total 
disability rating based on individual unemployability (TDIU) 
and dependency and indemnity compensation (DIC), is 38 U.S.C. 
§ 5313 (West 2002).  And the enabling regulation is 38 C.F.R. 
§ 3.665 (2004).  

The statute governing termination of VA pension benefits due 
to incarceration, 
38 U.S.C. § 1505, provides that:

No pension under public or private laws 
administered by the Secretary [of VA] shall be 
paid to or for an individual who has been 
imprisoned in a Federal, State, or local penal 
institution as a result of conviction of a felony 
or misdemeanor for any part of the period 
beginning sixty-one days after such individual's 
imprisonment begins and ending when such 
individual's imprisonment ends.

38 U.S.C. § 1505 (West 2002).  



The enabling regulation, 38 C.F.R. § 3.666, provides, in 
part, that: 

If any individual to or for whom pension is being 
paid under a public or private law administered 
by [VA] is imprisoned in a Federal, State or 
local penal institution as the result of 
conviction of a felony or misdemeanor, such 
pension payments will be discontinued effective 
on the 61st day of imprisonment following 
conviction.  

38 C.F.R. § 3.666(c,) Resumption of pension upon release of 
incarceration, provides that: 

Pension will be resumed as of the day of release 
if notice (which constitutes an informal claim) 
is received within 1 year following release; 
otherwise resumption will be effective the date 
of receipt of such notice.  

Further, 38 C.F.R. § 3.666(d), Veteran entitled to 
compensation, provides that: 

If an imprisoned veteran is entitled to a lesser 
rate of disability compensation, it shall be 
awarded as of the 61st day of imprisonment in 
lieu of the pension the veteran was receiving if 
the veteran has neither spouse nor child.  

Moreover, 38 C.F.R. § 3.666(e)(1), Fugitive felons, provides 
that: 

Pension is not payable on behalf of a veteran for 
any period during which he or she is a fugitive 
felon.    



Also, 38 C.F.R. § 3.666(e)(2)(ii), provides that: 

2) For purposes of this section, the term 
fugitive felon means a person who is a fugitive 
by reason of: 

(ii) Violating a condition of probation or parole 
imposed for commission of a felony under Federal 
or State law.  

The statute governing reduction of VA disability compensation 
or DIC benefits due to incarceration, 38 U.S.C. § 5313(1)(1), 
provides that:

To the extent provided in subsection (d) of this 
section, any person who is entitled to 
compensation or to dependency and indemnity 
compensation and who is incarcerated in a 
Federal, State, or local penal institution for a 
period in excess of sixty days for conviction of 
a felony shall not be paid such compensation or 
dependency and indemnity compensation, for the 
period beginning on the sixty-first day of such 
incarceration and ending on the day such 
incarceration ends .... 

38 U.S.C. § 5313(a)(1) (West 2002).  

38 U.S.C. § 5313(a)(2) provides that "[t]he provisions of 
paragraph (1) of this subsection shall not apply with respect 
to any period during which a person is participating in a 
work-release program or is residing in a halfway house."  

The enabling regulation, 38 C.F.R. § 3.665(a), provides that: 

Any person specified in paragraph (c) of this 
section who is incarcerated in a Federal, State 
or local penal institution in excess of 60 days 
for conviction of a felony will not be paid 
compensation or dependency and ... (DIC) in excess 
of the amount specified in paragraph (d) of this 
section beginning on the 61st day of 
incarceration.  

38 C.F.R. § 3.665(b) provides, in part, that:  

The term release from incarceration includes 
participation in a work release or halfway house 
program, parole, and completion of sentence.  

Recently, in VAOPGCPREC 3-2005 (Feb. 23, 2005), VA's General 
Counsel held that the provisions of 38 U.S.C. §§ 5313(a) and 
1505(a) do not apply until all of the following requirements 
of the statutes have been satisfied:  (1) incarceration 
(imprisonment); (2) in a Federal, State, or local penal 
institution; (3) in excess of sixty days; and (4) for (as a 
result of) conviction of a felony (or a misdemeanor under 
section 1505(a)).  For purposes of these statutes, when a 
veteran is incarcerated for conviction for a felony, or, for 
purposes of section 1505(a), a misdemeanor, the sixty-first 
day of incarceration cannot occur until sixty-one days after 
guilt is pronounced by a judge or jury and the veteran is 
incarcerated in a penal institution because of the 
determination of guilt, notwithstanding that the veteran may 
be given credit for time served prior to those events.  
However, once a veteran is imprisoned or incarcerated in a 
penal institution because of pronouncement of guilt for a 
felony (or misdemeanor in the case of section 1505(a)), the 
period of incarceration for purposes of 38 U.S.C. §§ 5313(a) 
and 1505(a) would include the period of incarceration between 
the date of conviction and the date of sentencing, i.e., 
reduction of benefits could occur as of the sixty-first day 
after conviction.

Also, in VAOPGCPREC 2-96 (May 13, 1996) it was held that the 
provisions of 38 U.S.C. § 5313 do not apply to a veteran who 
is on parole following incarceration for conviction of a 
felony and who is in violation of one or more of the 
conditions of parole, unless the veteran has been 
reincarcerated.



Even more on point is VAOGC 4-86 (Jan. 13, 1986), which 
addressed the question of whether under a precedessor 
statute, 38 U.S.C.A. § 3113, and 38 C.F.R. § 3.665(a) the 
compensation of a veteran incarcerated for a felony 
conviction, paroled, and subsequently reincarcerated for a 
parole violation, should be reduced effective the date of 
reincarceration or as of the 61st day following the date.  
VA's General Counsel held that the 60-day period prior to 
reduction of compensation payments to individuals 
incarcerated for conviction of a felony should apply to any 
distinct period of incarceration following conviction or 
reincarceration for violation of parole.  

Analysis

While VAOGC 4-86 and VAOPGCPREC 2-96 did not specifically 
address 38 U.S.C.A. § 1505, termination of VA pension 
benefits due to incarceration, but rather addressed reduction 
of VA disability compensation benefits, the Board finds the 
reasoning to be persuasive with respect to their application 
in this case at hand.  

During the December 2004 travel Board hearing, the veteran's 
representative conceded the dispositive issue in this case is 
whether 38 C.F.R. § 3.666 should be read "for what it says 
and not to imply that other various forms of incarceration 
would apply."  See page 4 of the transcript.  The 
representative alleged that a parole violation is not a basis 
under 38 C.F.R. § 3.666 to suspend pension (as opposed to 
compensation) benefits, see pages 4 and 5 of the transcript, 
because it is not a conviction of a felony or a misdemeanor, 
see page 7.

The RO held in the February 2003 statement of the case (SOC) 
that, while it is true the regulation does not use the word 
"parole," it still states that pension benefits will be 
discontinued the 61st day of imprisonment following 
conviction.  So having already been convicted of a felony, 
while the veteran was on parole he was entitled to receive 
his VA nonservice-connected pension benefits, but when he 
violated his parole and was put back into state prison or 
local jail, the 61-day count began again.


He did not have to be convicted of any new crime.  Rather, he 
was still serving a sentence from his prior conviction.  A 
later conviction in September 1998 on a new offense did not 
change the fact that he had violated his parole twice and was 
reincarcerated twice, from August 1997 to May 1998 and from 
May 1998 onward, based on the earlier conviction.

At his December 2004 travel board hearing the veteran 
testified that he initially was incarcerated in August 1997.  
There is no question that his initial incarceration was for a 
felony.

It must be noted that both 38 U.S.C.A. §§ 1505 and 5313 
address payment of VA benefits beginning the 61st day after 
being "imprisoned" (in § 1505) or "incarcerated" (in 
§ 5313) for "conviction of a felony" (or in § 1505 for a 
misdemeanor).  

Both statutes address "conviction of a felony."  The 
enabling regulations as to both statutes also provide for 
application in the case of a fugitive felon who has violated 
a condition of parole imposed for commission of a felony.  
Here, the veteran was not a "fugitive" felon and neither of 
the statutes nor regulations specifically addresses 
reincarceration for violation of parole.

Nevertheless, given the similarly of the statutory schemes 
constructed by 38 U.S.C.A. §§ 1505 and 5313 and the language 
in, respectively, 38 C.F.R. §§ 3.3666 and 3.665, the Board 
finds the reasoning contained in VAOGC 4-86 to be persuasive.  
That holding was that the 60-day period prior to reduction of 
compensation payments to individuals incarcerated for 
conviction of a felony should apply to any distinct period of 
incarceration following conviction or reincarceration for 
violation of parole.  

So the veteran was not entitled to nonservice-connected 
pension benefits beginning the 61st day after his 
reincarceration for the parole violations.  And since he was 
not entitled to receipt of VA disability compensation (only 
pension), he is not entitled to a lesser rate of disability 
compensation under 38 C.F.R. § 3.666(d) as of the 61st day of 
imprisonment.


ORDER

The claim for nonservice-connected pension benefits while 
incarcerated for parole violations is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


